Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on November 08, 2021 is acknowledged.
                                                Status of the Application
2. Claims 1-10, 12,19, 22, 25-26, 41-42 are pending under examination. Claims 11, 13-18, 20-21, 23-24, 27-40 and 43-51 have been canceled. The Applicant’s arguments and the amendment have been fully considered found persuasive in-part in view of the amendment and persuasive arguments.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment and persuasive arguments.
4.  The rejection of claims under nonstatutory obviousness double patenting has been withdrawn in view of the persuasive arguments.
5. With reference to the rejection of claims under 35 USC 103 as being unpatentable over Li et al. in view of Todd et al. the arguments were fully considered and found unpersuasive. With reference to the arguments drawn no teaching of a feedback amplification, feedback loop and exponential amplification the arguments were found unpersuasive. First, the instant claims do not recite feedback amplification and exponential amplification. As asserted by the Applicants, rather the instant claims recite rolling circle amplification and the dependent claims recite use of phi 29 DNA 
Claim Rejections - 35 USC § 103-maintained
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at 
    Claims 1-10, 12, 19, 22, 25-26 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2011/0294125) in view of Todd et al. (US 2015 /0050656).
Li et al. teach a method of claim 1, 19, 22, 25, 42, detecting a target analyte
in a sample, the method comprising: combining the sample with a first circular DNA template (substrate RCA-T) comprising a region encoding an antisense ribonucleotide-cleaving DNAzyme (RNA-cleaving DNAzyme), wherein the first circular DNA template is amplified by rolling circle amplification in the presence of the target analyte to produce a first amplification product comprising the RNA-cleaving DNAzyme (see entire document, at least para 0096, 0005-0008, 0039-0048, para 0106);
  contacting the first amplification product comprising the RNA-cleaving DNAzyme and a substrate complex comprising a ribonucleotide-containing DNA sequence (RDS) nucleic acid molecule annealed to a second circular DNA template (RCA-T), the second circular DNA template comprising a region encoding an antisense DNAzyme, wherein the RNA-cleaving DNAzyme acts on the substrate complex to produce a 5’ cleavage fragment comprising a 5’ region annealed to the second circular DNA template and a 3’ cleavage fragment (see entire document, at least para 0098, 0108-0111);
amplifying the circular DNA template by rolling circle amplification primed by a 3’-
hydroxyl end of the 5’ region annealed to the second circular DNA template (RCA-T)
to produce an amplification product comprising the DNAzyme (see entire document, at least para 0098, 0110-0111); and detecting an increase in the first amplification product 
With reference to claim 2, Li et al. teach that the target analyte is a target nucleic acid molecule that binds to the first circular DNA template and rolling circle amplification
of the first circular DNA template is primed by a 3’-hydroxyl end of the target nucleic
acid molecule that binds to the first circular DNA template (see entire document, at least
para 0007-0008).
With reference to claim 3, Li et al. teach that the target analyte activates an exogenous RNA-cleaving DNAzyme that binds to a nucleic acid molecule annealed to the first circular DNA template comprising one or more RDS sequences to produce a 5’ cleavage product comprising a 5’ region annealed to the first circular DNA template, wherein rolling circle amplification of the first circular DNA template is primed by a 3’-hydroxyl end of the 5’ region annealed to the first circular DNA template (see at least para 0011, 0051-0053).
With reference to claim 4, Li et al. teach that the nucleic acid molecule annealed to the first circular DNA template comprises a first RDS sequence that is cleaved by the
exogenous RNA-cleaving DNAzyme and that is cleaved by an RNA-cleaving DNAzyme
encoded by the second circular template, optionally wherein the exogenous RNA-cleaving DNAzyme is EC1 (see entire document, at least para 0011, 0051-0053).
With reference to claim 5-7, Li et al. teach that the target analyte binds to a recognition moiety that directly or indirectly triggers rolling circle amplification of the first circular DNA template and the DNAzyme encoded by amplification product is detected and the

With reference to claim 8, Li et al. teach that wherein the 3’ end of the RDS nucleic acid molecule is resistant to exonuclease activity (see at least para 0056).
With reference to claim 9, Li et al. teach that comprising removing unpaired nucleotides from the 5’ cleavage fragment to form the 3’-hydroxyl end of the 5’ region annealed to the second circular DNA template (see at least 0109).
With reference to claim 10, Li et al. teach that phi 29 DNA polymerase is used for removing unpaired nucleotides from the 5’ cleavage fragment, optionally in the presence of polynucleotide kinase (PNK) and wherein phi 29 DP is used for rolling circle
amplification of the first circular DNA template and/or second circular DNA template (see at least para 0109).
With reference to claim 12, Li et al. teach that combining the sample with the first circular DNA template, contacting the first amplification product and the substrate  complex, and amplifying the second circular DNA template are done at same temperature and/or in the same reaction vessel (see entire document, at least para 0096-0111).
With reference to claim 26, Li et al. teach that the reaction mixture comprises excess of first circular template relative to RDA molecule (see at least para 0106-0111).
With reference to claim 41, Li et al. teach treating the sample to render the target
nucleic acid molecule single stranded (see at least para 0106).
Although Li et al. teach first and second circular DNA templates, Li et al. did not
specifically teach a second circular template comprising a complementary region to
ribonucleotide-containing DNA sequence. 

substrate comprising catalytic DNAzymes oligonucleotides that cleave that cleave the substrate and act as a sensor nucleic acid molecules and used as normalizing the fluorescence signal and reducing the background signal noise ratio (see entire document, at least 0093, 0102-0113, 0292-0300).
It would be obvious to one of the ordinary person skilled before the effective
filling date of the invention to modify the method of detecting a target analyte as taught
by Li et al. with a substrate comprising catalytic oligonucleotides comprising ribonucleotides as taught by Todd et al. to achieve an improved sensitive method for
detecting target analyte. The ordinary person skilled in the art would have motivated to
combine the references and have a reasonable expectation of success that the combination would result in sensitive method because Todd et al. explicitly taught
use of universal catalytic oligonucleotides comprising ribonucleotides in reducing
background signal noise ratio thereby increasing the detection signal of the target (see
at least para 0292-0300) and such a modification of the method is considered obvious
over the cited prior art.

                                            Conclusion
 No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637